                                           Case 5:20-cv-05799-LHK Document 380 Filed 12/13/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                           NATIONAL URBAN LEAGUE, et al.,                    Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                         Plaintiffs,                         AMENDED ORDER DENYING
 United States District Court




                                  13                                                         MOTION FOR RECONSIDERATION
                                                   v.                                        AND CLARIFYING ORDER TO
                                  14                                                         COMPEL
                                           WILBUR L. ROSS, et al.,
                                  15                                                         Re: Dkt. No. 376
                                                         Defendants.
                                  16

                                  17            Before the Court is Defendants’ motion for leave to file an emergency motion for

                                  18   reconsideration of the Court’s December 10, 2020 Order Granting Plaintiffs’ Motion to Compel,

                                  19   ECF No. 372 (“Order to Compel”), or, in the alternative, for a protective order. ECF No. 376

                                  20   (“Mot.” or “Motion”). Having considered the parties’ submissions, the relevant law, and the record

                                  21   in this case, the Court DENIES Defendants’ motion for reconsideration and CLARIFIES the Order

                                  22   to Compel.1

                                  23            Like the Order to Compel, this Order is necessarily brief because time is of the essence.

                                  24   The holidays are approaching, and the fact discovery cut-off is January 7, 2021. ECF No. 357.

                                  25   Moreover, opening expert reports are due January 14, 2021; rebuttal expert reports are due January

                                  26

                                  27   1   This Order supersedes ECF No. 379, which has been vacated.
                                  28                                                   1
                                       Case No. 20-CV-05799-LHK
                                       AMENDED ORDER DENYING MOTION FOR RECONSIDERATION & CLARIFYING ORDER TO COMPEL
                                            Case 5:20-cv-05799-LHK Document 380 Filed 12/13/20 Page 2 of 10




                                   1   21, 2021; and close of expert discovery is January 28, 2021. Id. The Court briefly recounts the

                                   2   history of this litigation as relevant to Defendants’ motion and then explains why Defendants’

                                   3   motion should be denied.

                                   4   I.      BACKGROUND

                                   5           Plaintiffs filed suit on August 18, 2020. ECF No. 1. Throughout this litigation, Defendants’

                                   6   position has been that Defendants’ Replan of the 2020 Census is necessary to meet two statutory

                                   7   deadlines: (1) the December 31, 2020 deadline for the Secretary of Commerce’s report to the

                                   8   President on congressional apportionment figures, followed by the President’s transmittal of those

                                   9   figures to Congress by January 11, 2021; and (2) the April 1, 2021 deadline for the Secretary’s

                                  10   report to the states for the purpose of state redistricting. See ECF No. 208 at 3 (summarizing

                                  11   deadlines).

                                  12           After the Court enjoined the Replan under the Administrative Procedure Act, Defendants
Northern District of California
 United States District Court




                                  13   successfully sought a stay of the Court’s order from the United States Supreme Court. See Ross v.

                                  14   National Urban League, No. 20A62 (U.S. Oct. 13, 2020). Before the Supreme Court, Defendants

                                  15   represented that they would quickly process Census data to meet the December 31, 2020 and April

                                  16   1, 2021 deadlines and to allow states to meet their own “contingent redistricting deadlines.” Defs.

                                  17   Reply in Support of App. for a Stay at 11 (“Defs. Reply”), Ross v. National Urban League, No.

                                  18   20A62 (U.S. Oct. 10, 2020). Defendants specifically cited “sworn testimony in the record . . . of

                                  19   the government’s ability to meet the statutory deadline on its proposed schedule.” Defs. Stay App.

                                  20   at 8, National Urban League (U.S. Oct. 7, 2020). Even so, Defendants have since represented that

                                  21   they can no longer meet the December 31, 2020 deadline. See Oral Arg. Tr. at 6:16–7:3, Trump v.

                                  22   New York, No. 20-366 (U.S. Nov. 30, 2020) (“[W]e are not currently on pace to send the report to

                                  23   the President by the year-end statutory deadline.”).

                                  24           After the Supreme Court’s stay, Plaintiffs sought discovery on their Enumeration Clause

                                  25   claim, which this Court had not addressed in prior orders. Plaintiffs asked this Court for an

                                  26   expedited schedule with (1) a one-month discovery period; and (2) final judgment before the

                                  27   Secretary’s report of congressional apportionment figures to the president, which Plaintiffs

                                  28                                                     2
                                       Case No. 20-CV-05799-LHK
                                       AMENDED ORDER DENYING MOTION FOR RECONSIDERATION & CLARIFYING ORDER TO COMPEL
                                         Case 5:20-cv-05799-LHK Document 380 Filed 12/13/20 Page 3 of 10




                                   1   expected sometime in early January 2021 (after the December 31, 2020 statutory deadline). ECF

                                   2   No. 356 at 9. By contrast, Defendants proposed that (1) the case be stayed until the Bureau

                                   3   completed the 2020 Census or until Defendants’ appeal of the Court’s preliminary injunction were

                                   4   resolved; and (2) following a stay, there be a three-month discovery period. Id. at 10.

                                   5          The Court’s November 13, 2020 Case Management Order, which is incorporated by

                                   6   reference herein, explained why discovery should proceed and why such discovery should be

                                   7   limited. ECF No. 357 (“Case Management Order”). In the Case Management Order, the Court set

                                   8   an expedited schedule because of the states’ “contingent redistricting deadlines” and the difficulty

                                   9   of granting relief after the April 1, 2020 deadline for the Secretary’s transmittal of redistricting

                                  10   data to the states. This schedule gave the parties eight weeks to engage in limited discovery. Id. at

                                  11   2. Because of the expedited schedule, the Court gave the parties 10 days to respond to Requests

                                  12   for Production and 14 days to start producing documents for which no objections were asserted.
Northern District of California
 United States District Court




                                  13   Id.

                                  14          The Court also significantly limited discovery in several ways. For instance, although the

                                  15   Federal Rules of Civil Procedure (the “Federal Rules”) permit 10 depositions per side, the Court

                                  16   cut that number in half, permitting only 5 depositions. See Fed. R. Civ. P. 30(a)(1); ECF No. 357.

                                  17   Similarly, the Federal Rules permit 25 interrogatories per side, but the Court cut that number by

                                  18   60%, permitting only 10 interrogatories. See Fed. R. Civ. P. 33(a)(1); ECF No. 357. Lastly, the

                                  19   Federal Rules permit an unlimited number of Requests for Admission (“RFAs”) and Requests for

                                  20   Production (“RFPs”), but the Court permitted only 25 RFAs and 25 RFPs per side in the instant

                                  21   case. See Fed. R. Civ. P. 34, 36; ECF No. 357.

                                  22          In the parties’ December 9, 2020 joint case management statement, Plaintiffs noted that

                                  23   Defendants’ production of documents so far has been inadequate. ECF No. 367. After Plaintiffs

                                  24   filed their RFPs on November 17, 2020, Defendants had 14 days, or until December 1, 2020, to

                                  25   start producing documents for which no objection was asserted. ECF No. 357 at 2. Nonetheless,

                                  26   on December 1, 2020, Defendants only produced 175 documents. Makker Decl., Exhs. 4, 5, ECF

                                  27   No. 368. On December 8, 2020, Defendants produced 516 documents. However, 391 documents

                                  28                                                      3
                                       Case No. 20-CV-05799-LHK
                                       AMENDED ORDER DENYING MOTION FOR RECONSIDERATION & CLARIFYING ORDER TO COMPEL
                                         Case 5:20-cv-05799-LHK Document 380 Filed 12/13/20 Page 4 of 10




                                   1   (75% of the production) predate the Bureau’s August 3, 2020 announcement of the Replan—and

                                   2   thus could not possibly address anomalies in Defendants’ data processing, which began after

                                   3   Defendants concluded data collection on October 15, 2020. Moreover, of the 691 documents that

                                   4   Defendants have produced, 116 are calendar invites that contain no substantive information, and

                                   5   221 are duplicates, including:

                                   6      •   55 duplicative copies of the same presentation;
                                   7      •   52 duplicative copies of the same Senior Management Agenda;
                                   8      •   27 duplicative copies of the same document entitled “Status Reporting: Phased Restart for
                                              the 2020 Decennial Census (Periodic Reporting: Release for June 8, 2020)”;
                                   9

                                  10      •   26 duplicative copies of the same document entitled “Status Reporting: 2020 Decennial
                                              Census – Executive Order 13880 (Release for June 8, 2020)”;
                                  11
                                          •   24 duplicative copies of the same document entitled “Status Reporting: 2020 Decennial
                                  12          Census (Periodic Reporting: Release for June 8, 2020)”;
Northern District of California
 United States District Court




                                  13      •   22 duplicative copies of the same document entitled “Department of Commerce — Second
                                  14          Term Key Priorities”; and

                                  15      •   22 duplicative copies of the same document entitled “Status Reporting: Phased Restart for
                                              the 2020 Decennial Census.”
                                  16
                                       ECF No. 368 at 2; Makker Decl., Exh. 6 (spreadsheet for calculating duplicates).
                                  17
                                              If that were not enough, Defendants refused to include basic metadata for the produced
                                  18
                                       documents. Specifically, Defendants excluded information about each document’s author, date,
                                  19
                                       file name, recipient(s), and more—customary metadata that Defendants previously included when
                                  20
                                       producing the administrative record in this case. Defendants thus obfuscated the significance of
                                  21
                                       their already insubstantial production. By doing so, Defendants also violated Federal Rule of Civil
                                  22
                                       Procedure 34(b)(2)(E)’s requirement that parties “must produce [electronic] documents as they are
                                  23
                                       kept in the usual course of business or must organize and label them to correspond to the
                                  24
                                       categories in the [discovery] request.”
                                  25
                                              Moreover, Defendants refused Plaintiffs’ requests to meet and confer for two weeks, a time
                                  26
                                       period that represents a quarter of the eight-week fact discovery period. See Makker Decl. Exh. 3,
                                  27

                                  28                                                    4
                                       Case No. 20-CV-05799-LHK
                                       AMENDED ORDER DENYING MOTION FOR RECONSIDERATION & CLARIFYING ORDER TO COMPEL
                                         Case 5:20-cv-05799-LHK Document 380 Filed 12/13/20 Page 5 of 10




                                   1   ECF No. 368 (email thread between counsel). Rather than meet and confer on basic issues such as

                                   2   keyword search terms and date ranges, Defendants waited until December 1—the deadline for

                                   3   responding—and then produced 175 duplicate-laden documents. ECF No. 368 at 1. Defendants

                                   4   told Plaintiffs that most of the data reports that Plaintiffs seek will not be produced until late

                                   5   December. Id. at 2. Other documents, such as documents on the current status of data processing,

                                   6   have no estimated production date at all. Id. This delay prejudices Plaintiffs and flouts the Court’s

                                   7   case schedule. Fact discovery ends on January 7, 2021 and expert reports are due January 14,

                                   8   2021. If document production is not completed until the end of December, Plaintiffs will be unable

                                   9   to (1) conduct fact depositions; (2) issue tailored interrogatories or requests for admission; and (3)

                                  10   produce meaningful expert reports.

                                  11          As a result, Plaintiffs stated that they were unable to craft appropriately tailored

                                  12   interrogatories and RFAs. Id. at 2. On December 9, 2020, Plaintiffs filed a motion to compel and a
Northern District of California
 United States District Court




                                  13   motion to shorten time and expedite. ECF Nos. 368, 369. On December 10, 2020, Defendants filed

                                  14   an opposition to Plaintiffs’ motion to compel. ECF No. 371.

                                  15          The Court’s December 10, 2020 Order to Compel, which is incorporated by reference

                                  16   herein, granted Plaintiff’s motion to compel. The Court concluded that Defendants had

                                  17   “prejudice[d] Plaintiffs and flout[ed] the Court’s case schedule” by failing to produce documents

                                  18   that Defendants have been on notice about for nearly five months. Order to Compel at 6. As

                                  19   relevant here, the Court ordered Defendants to produce by December 14, 2020: (1) Documents

                                  20   sufficient to show the details of the Bureau’s current data-processing plans, procedures, and

                                  21   schedule (including changes) since October 15, 2020; and (2) Documents responsive to the

                                  22   requests in the November 19, 2020 letter from the House Committee on Oversight and Reform to

                                  23   Secretary Wilbur L. Ross. See Order to Compel at 8.

                                  24          On Saturday, December 12, 2020 at 4:16 p.m., Defendants filed an emergency motion for

                                  25   reconsideration of those two directives in the Order to Compel. ECF No. 376. Defendants argue

                                  26   that complying with those two directives would require Defendants to disclose potentially

                                  27   privileged documents because Defendants have not reviewed documents for attorney-client, work-

                                  28                                                      5
                                       Case No. 20-CV-05799-LHK
                                       AMENDED ORDER DENYING MOTION FOR RECONSIDERATION & CLARIFYING ORDER TO COMPEL
                                         Case 5:20-cv-05799-LHK Document 380 Filed 12/13/20 Page 6 of 10




                                   1   product, and Executive privilege. See, e.g., Mot. at 5. Defendants thus ask the Court to either

                                   2   (1) vacate those two directives; or (2) issue a protective order that would give Defendants another

                                   3   two weeks to review documents for attorney-client, work-product, and Executive privilege. Id.

                                   4   Defendants ask the Court to rule “as soon as possible, but in any event no later than 11:59 p.m.

                                   5   Pacific time on Sunday, December 13, 2020.” Id. at 1. On December 13, 2020, Plaintiffs filed a

                                   6   response to Defendants’ Motion. ECF No. 378 (“Response” or “Resp.”).

                                   7             However, Defendants’ Motion does not request that the Court reconsider all portions of the

                                   8   Order to Compel. See Mot. at 4 (“Defendants are not requesting that the Court reconsider all

                                   9   portions of its Order.”). In fact, Defendants concede that they will comply with the rest of the

                                  10   Order to Compel, which is set forth below:

                                  11         •   Defendants must produce by December 14, 2020:
                                  12                o All summary report data responsive to Plaintiffs’ sufficient-to-show requests
Northern District of California
 United States District Court




                                                      regarding data collection processes, metrics, issues and improprieties (RFP Nos. 2–
                                  13
                                                      4, 6–10, 15, 16, and 18).
                                  14
                                                    o Appropriate metadata—including hash data, production begin bates, production
                                  15                  end bates, production begin attachment, production end attachment, custodian,
                                                      email from, email to, email cc, author, document date, and file name—for
                                  16
                                                      Defendants’ December 1, 2020 and December 8, 2020 productions.
                                  17
                                             •   Defendants must produce appropriate metadata for all future productions made in this case.
                                  18
                                             •   Defendants must make available for a deposition, no later than December 17, 2020, an
                                  19             additional Rule 30(b)(6) witness on the limited topics of Defendants’ retention,
                                                 organization, collection, review, and production of documents and data, as well as the
                                  20
                                                 search functionalities and capabilities of Defendants’ various databases, so that Plaintiffs
                                  21             have definitive, sworn answers regarding key document production issues in this case, and
                                                 meaningful guidance regarding how Defendants retain, manage, and organize data and
                                  22
                                                 how they are collecting and producing documents in this litigation, that will help finalize
                                  23             this portion of discovery without further delay.
                                  24         •   Defendants shall have 14 days to respond to Interrogatories and Requests for Admission.
                                  25   Id.; Order to Compel at 7–8.
                                  26   II.       DISCUSSION
                                  27             Defendants’ problem is of entirely their own making. As Plaintiffs rightly explain in their
                                  28                                                       6
                                       Case No. 20-CV-05799-LHK
                                       AMENDED ORDER DENYING MOTION FOR RECONSIDERATION & CLARIFYING ORDER TO COMPEL
                                         Case 5:20-cv-05799-LHK Document 380 Filed 12/13/20 Page 7 of 10




                                   1   Response, Defendants’ Motion is meritless in at least four ways.

                                   2          First, Defendants’ conduct has required compressing the case schedule. Specifically,

                                   3   Defendants have continued to rush data processing even though the December 31, 2020 statutory

                                   4   deadline—which Defendants originally invoked to justify the Replan—is no longer a deadline

                                   5   Defendants can meet. See Oral Arg. Tr. at 6:16–7:3 (“[W]e are not currently on pace to send the

                                   6   report to the President by the year-end statutory deadline.”). As the Chief Justice explained during

                                   7   oral argument in Trump v. New York, judicial relief is “more manageable at an earlier stage”

                                   8   because redoing apportionment or redistricting would “be like having to unscramble the eggs[.]”

                                   9   Oral Arg. Tr. at 8:9–15. Consequently, the Court has had to set an expedited schedule to avoid the

                                  10   immense practical challenges of granting post-redistricting relief.

                                  11          Second, when the Court set the case schedule—a schedule about three months slower than

                                  12   what Plaintiffs initially requested—Defendants never claimed that the fact discovery period would
Northern District of California
 United States District Court




                                  13   not allow enough time for privilege review. Compare ECF No. 344 at 3 (Plaintiffs’ proposed case

                                  14   schedule, with trial starting on December 21, 2020), with ECF No. 357 at 2 (setting trial for March

                                  15   19, 2021). Indeed, Defendants themselves proposed a fact discovery period of three months, only

                                  16   one month longer than the period that this Court set. Compare ECF No. 356 at 10 (Defendants’

                                  17   proposal of three month fact discovery period), with ECF No. 357 at 2 (Case Management

                                  18   Statement setting two month fact discovery period).

                                  19          Third, Defendants failed to oppose Plaintiffs’ motion to compel on the ground that

                                  20   Defendants would lack time to review documents for privilege. Rather, Defendants raise privilege

                                  21   for the first time in their emergency motion for reconsideration. Defendants thus forfeited their

                                  22   argument. See, e.g., Connecticut Gen. Life Ins. Co. v. Zilka, 56 F. App'x 828, 829 (9th Cir. 2003

                                  23   (“A party does not properly preserve an issue for appeal by raising it for the first time in a motion

                                  24   for reconsideration.” (quoting Self-Realization Fellowship Church v. Ananda Church of Self-

                                  25   Realization, 59 F.3d 902, 912 (9th Cir. 1995))). As Civil Local Rule 7-9(b) explains, Defendants

                                  26   must show the following in seeking reconsideration of the Court’s Order to Compel: “reasonable

                                  27   diligence in bringing the motion” and (1) that “a material difference in fact or law exists from that

                                  28                                                     7
                                       Case No. 20-CV-05799-LHK
                                       AMENDED ORDER DENYING MOTION FOR RECONSIDERATION & CLARIFYING ORDER TO COMPEL
                                         Case 5:20-cv-05799-LHK Document 380 Filed 12/13/20 Page 8 of 10




                                   1   which was presented to the Court before entry of the [Order to Compel],” and despite exercising

                                   2   reasonable diligence, “[Defendants] did not know such fact or law at the time of the [Order to

                                   3   Compel]”; (2) “[t]he emergence of new material facts or a change of law occurring after the time

                                   4   of [the Order to Compel]”; or (3) “a manifest failure by the Court to consider material facts or

                                   5   dispositive legal arguments which were presented to the Court before [the Order to Compel].” Civ.

                                   6   L.R. 7-9(b). Defendants fail to meet the requirements for reconsideration. Indeed, Defendants

                                   7   never argue that their need to review their documents for privilege is a new development, or that

                                   8   Defendants were unaware of this need before the entry of the Order to Compel.

                                   9          Fourth, Defendants have known for nearly five months that they needed to produce the

                                  10   documents. As the Court held and Defendants concede, Plaintiffs’ document requests

                                  11   “substantial[ly] overlap” with the document requests issued by the Government Accountability

                                  12   Office on August 5, 2020, and the House Committee on Oversight and Reform (“the Committee”)
Northern District of California
 United States District Court




                                  13   on November 19, 2020. Mot. at 1 n.1; see also Dillingham Decl. ¶ 4, ECF No. 371 (discussing

                                  14   “the overlap between (1) documents responsive to the Committee’s request, and (2) documents

                                  15   responsive to Plaintiffs’ requests in this case”). Moreover, Plaintiffs served their RFPs nearly a

                                  16   month ago on November 17, 2020. See Makker Decl., Ex. 1, ECF No. 368 (RFPs). Defendants

                                  17   were required to object to the RFPs within 10 days and were required to start producing

                                  18   documents within 14 days. ECF No. 357 at 2. Yet Defendants did not even start keyword searches

                                  19   for potential privilege until December 11, 2020— the day after the Court issued the Order to

                                  20   Compel. See DiGiacomo Decl. ¶ 7. Nor is there any indication that Defendants have begun

                                  21   reviewing documents that those keyword searches have flagged as potentially privileged. Thus,

                                  22   Defendants have hardly begun a privilege log for document requests that are nearly five months

                                  23   old. Even shorter delays in asserting privilege may waive privilege. See, e.g., In re Grand Jury

                                  24   (Impounded), 138 F.3d 978, 983 (3d Cir. 1998) (affirming waiver of attorney-client privilege after

                                  25   4-month delay); Horace Mann Ins. Co. v. Nationwide Mut. Ins. Co., 240 F.R.D. 44, 48 (D. Conn.

                                  26   2007) (holding attorney-client and work-product privileges waived given four-month delay in

                                  27   producing privilege log).

                                  28                                                     8
                                       Case No. 20-CV-05799-LHK
                                       AMENDED ORDER DENYING MOTION FOR RECONSIDERATION & CLARIFYING ORDER TO COMPEL
                                         Case 5:20-cv-05799-LHK Document 380 Filed 12/13/20 Page 9 of 10




                                   1              Thus, Defendants’ Motion is meritless. The Court will not relieve Defendants of their duty

                                   2   to produce documents that are relevant to Plaintiffs’ claims and proportional to the needs of the

                                   3   case. See Order to Compel at 4–7 (granting Plaintiffs’ motion to compel because the requested

                                   4   discovery is relevant to Plaintiffs’ claim and proportional to the needs of the case).

                                   5   III.       CONCLUSION

                                   6              For the foregoing reasons, the Court DENIES Defendants’ request for reconsideration of

                                   7   the Order to Compel, but CLARIFIES the Order to Compel as follows.

                                   8              By December 14, 2020, the parties shall meet and confer then file a joint statement

                                   9   proposing an expedited schedule to produce a privilege log and to brief privilege disputes. The

                                  10   parties shall prioritize high priority objections first. The same three-judge panel of United States

                                  11   Magistrate Judges that previously ruled on the parties’ privilege disputes will rule on these

                                  12   privilege disputes in camera. The parties must meet and confer before briefing any privilege
Northern District of California
 United States District Court




                                  13   disputes. Thus far, Defendants’ productions have included many duplicates. The Magistrate Judge

                                  14   Panel’s earlier and rolling privilege rulings should inform the parties’ efforts to resolve later

                                  15   privilege disputes.

                                  16              Each day from December 14, 2020 through December 21, 2020, Defendants shall produce,

                                  17   on a rolling basis, documents in the following two categories:

                                  18          •   Documents sufficient to show the details of the Bureau’s current data-processing plans,
                                                  procedures, and schedule (including changes) since October 15, 2020;
                                  19
                                              •   Documents responsive to the requests in the November 19, 2020 letter from the House
                                  20
                                                  Committee on Oversight and Reform to Secretary Wilbur L. Ross.
                                  21
                                       The Court notes that Defendants must produce by December 21, 2020 these documents to the
                                  22
                                       House Committee on Oversight and Reform pursuant to the Committee’s subpoena. As a
                                  23
                                       benchmark, each day from December 14, 2020 through December 21, 2020, Defendants must
                                  24
                                       review at least 10 to 15 percent of the total documents collected and produce relevant, non-
                                  25
                                       privileged documents from that review to Plaintiffs. After considering the parties’ joint statement
                                  26
                                       referenced above, the three-judge panel will determine the schedule and procedure for resolving
                                  27

                                  28                                                       9
                                       Case No. 20-CV-05799-LHK
                                       AMENDED ORDER DENYING MOTION FOR RECONSIDERATION & CLARIFYING ORDER TO COMPEL
                                        Case 5:20-cv-05799-LHK Document 380 Filed 12/13/20 Page 10 of 10




                                   1   privilege disputes.

                                   2          Furthermore, Defendants do not seek reconsideration of the following requirements in the

                                   3   Order to Compel and thus must comply with these requirements:

                                   4      •   Defendants must produce by December 14, 2020:
                                   5              o All summary report data responsive to Plaintiffs’ sufficient-to-show requests
                                                    regarding data collection processes, metrics, issues and improprieties (RFP Nos. 2–
                                   6
                                                    4, 6–10, 15, 16, and 18).
                                   7
                                                  o Appropriate metadata—including hash data, production begin bates, production
                                   8                end bates, production begin attachment, production end attachment, custodian,
                                                    email from, email to, email cc, author, document date, and file name—for
                                   9
                                                    Defendants’ December 1, 2020 and December 8, 2020 productions.
                                  10
                                          •   Defendants must produce appropriate metadata for all future productions made in this case.
                                  11
                                          •   Defendants must make available for a deposition, no later than December 17, 2020, an
                                  12          additional Rule 30(b)(6) witness on the limited topics of Defendants’ retention,
Northern District of California
 United States District Court




                                              organization, collection, review, and production of documents and data, as well as the
                                  13
                                              search functionalities and capabilities of Defendants’ various databases, so that Plaintiffs
                                  14          have definitive, sworn answers regarding key document production issues in this case, and
                                              meaningful guidance regarding how Defendants retain, manage, and organize data and
                                  15
                                              how they are collecting and producing documents in this litigation, that will help finalize
                                  16          this portion of discovery without further delay.
                                  17      •   Defendants shall have 14 days to respond to Interrogatories and Requests for Admission.
                                  18   Order to Compel at 8.
                                  19   IT IS SO ORDERED.
                                  20

                                  21   Dated: December 13, 2020
                                  22                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28                                                   10
                                       Case No. 20-CV-05799-LHK
                                       AMENDED ORDER DENYING MOTION FOR RECONSIDERATION & CLARIFYING ORDER TO COMPEL
